DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment and argument filed on 05/18/2022.

Status of the Claims
Claims 1 and have been amended. Claims 1, 3-5, 7-13 and 15-16 are pending. 
Response to Arguments and Examiner’s Remarks
Applicant’s arguments along with the amendment following the Applicant Initiated Interview dated 04/22/2022 have been carefully considered. Amendments are consistent with interview discussion.
A thoughtful review of the prior cited art does not show the combination features recited where the allocating a plurality of channel state information reference signal resource elements of a transmission time interval to a port of a user equipment (UE) such that a ratio of the channel state information reference signal resource elements and a number of ports of the UE is N-to-one, wherein N is a number greater than one based at least in part on identifying that the UE is configured with ultra-reliable low-latency communications information. The now amended combination is further searched, and the prior cited accordingly reviewed, but prior art is found that, alone or in combinations, discloses the required combinations of featured recited including a ratio of the channel state information reference signal resource elements and a number of ports of the UE is N-to-one, wherein N is a number greater than one based at least in part on identifying that the UE is configured with ultra-reliable low-latency communications information. 
	 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because a search has been conducted but no prior art alone or in combination show the combination features recited where the allocating a plurality of channel state information reference signal resource elements of a transmission time interval to a port of a user equipment (UE) such that a ratio of the channel state information reference signal resource elements and a number of ports of the UE is N-to-one, wherein N is a number greater than one based at least in part on identifying that the UE is configured with ultra-reliable low-latency communications information. The now amended combination is further searched, and the prior cited accordingly reviewed, but no prior art is found that, alone or in combinations, discloses the required combinations of featured recited including a ratio of the channel state information reference signal resource elements and a number of ports of the UE. Thus claim 1 is allowed. Independent claim 10 recites similar limitations and is allowed for the same reasons. Therefore, claims 1, 3-5, 7-13 and 15-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior art 
Pub. No.: US 20190223228 A1 to KO et al discloses ultra-reliability and low-latency communication (URLLC) and antenna port configured to transmit a UE-RS and antenna ports configured to transmit CSI-RSs. Ko further discloses [0233], a case where multiple SS blocks are mapped to one RACH occasion, that is, many-to-one mapping is performed, will be described. When 0<M<1, 1/M=N, where N is defined as the number of SS blocks mapped to one RACH occasion. However, KO does not disclose allocating a plurality of channel state information reference signal resource elements of a transmission time interval to a port of a user equipment (UE) such that a ratio of the channel state information reference signal resource elements and a number of ports of the UE is N-to-one, wherein N is a number greater than one based at least in part on identifying that the UE is configured with ultra-reliable low-latency communications information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/26/2022.

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414